DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Tarlow on 02/23/2021.

The application has been amended as follows: 

In the claims:
1.	A backpack mister comprising: 
a misting wand; 
a misting head; 
a flexible pressure hose; 
a liquid reservoir housing; 
a pair of shoulder straps; 
a DC powered pressure pump; 
a pressure switch; 
a portable power supply;
[[a]] at least one pocket for carrying one or more spare power supplies;
a pump retaining housing;
one or more power supply retaining housings;
a liquid reservoir housing lid;
a two hundred micron 

a back cushion;
said liquid reservoir housing being made of rigid molded plastic; 
said liquid reservoir housing including a plurality of strap retaining member for securing said shoulder straps;
said shoulder straps enabling a person to carry said liquid reservoir housing and associated components on his or her back;
said liquid reservoir housing including an aperture for adding or removing liquid;
	said liquid reservoir housing aperture having a cylindrical shoulder with threads that match [[the]] a set of internal threads found in said liquid reservoir housing lid;
	said at least one pocket a side wall of said liquid reservoir housing;
	said misting head removably attached to said misting wand; 
said misting wand including a hand held trigger member for causing mist to exit from said misting head;
said flexible pressure hose attached on one end to the exit port of said pressure switch and at the other end to the said hand held trigger member;
	said pump retaining housing located within a depression in said liquid reservoir housing;
	said portable power supply retaining housing located within a second depression in said liquid reservoir housing;
	said back cushion mounted to the outside surface of said liquid reservoir housing corresponding with [[the]] a back-torso surface of the user;
	said power supply door being hinged to said power supply retaining housing and capable of being easily opened to remove or replace said portable power supply;
	said portable power supply electrically attached by cables to said DC powered pressure pump;

	said pressure switch attached to the exit port of said pressure pump; and 
said DC powered pressure pump pressurizing the non-pressurized liquid contained within said liquid reservoir housing to approximately two hundred pounds per square inch and said pressurized liquid exiting said misting head at approximately a two-hundred-micron droplet size when said user squeezes on the trigger of said hand held trigger member.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant clams specifically .  Therefore examiner believes the instant claims define over the known prior art.
Examples of similar prior art are:
U.S. Patent #10,926,280 to Ciavarella et al., U.S. PG-Pub 2020/0406305 to Beaman, U.S. PG-Pub 2020/0290072 to Allis et al., U.S. PG-Pub 2019/0105674 to Fontaine et al., U.S. PG-Pub 2017/0252757 to Peterson, U.S. PG-Pub 2016/0038960 to Fontaine, U.S. Patent #8,556,192 to Wise, U.S. Patent #8,141,754 to Conner et al., U.S. PG-Pub 2011/0057436 to Schrum et al., U.S. Patent #7,832,663 to Cotham, U.S. Patent #5,752,661 to Lewis, U.S. Patent #5,303,847 to Cottone, 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.